Banke, Presiding Judge,
dissenting.
There is no question that the appellant signed a consent form; however, there is nothing in the trooper’s testimony which would suggest that he did so “freely and voluntarily.” At the time he was asked to consent to the search, the appellant had been released from handcuffed confinement inside the trooper’s patrol car, but he had not *744been informed that he was free to leave. Compare Donner v. State, 191 Ga. App. 58 (380 SE2d 732) (1989). His responses to the trooper’s request, as recounted by the trooper himself, clearly manifested a reluctance on his part to give his consent. Under these circumstances, by asking the appellant if he would “mind going up the road and letting a drug dog check your car” in answer to his inquiry regarding what would happen if he refused to consent to the search, the trooper obviously was insinuating that this was his only other option, which is precisely how the appellant says he interpreted it. For these reasons, I would hold that the state failed to meet its burden under Florida v. Royer, 460 U. S. 491 (103 SC 1319, 75 LE2d 229) (1983), of showing that the appellant’s consent “was in fact freely and voluntarily given,” rather than the product of “mere submission to a claim of lawful authority.” 460 U. S. at 497.
Decided July 16, 1991
Reconsideration denied July 30, 1991
Collins & Eddings, Michael R. Eddings, Bailey & Bearden, J. Lane Bearden, for appellant.
Darrell E. Wilson, District Attorney, for appellee.
I am authorized to state that Judge Cooper joins in this dissent.